Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	DETAILED ACTION
Status of the Application
Claims 1-4 are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4 are rejected under 35 U.S.C. 102(b) as being anticipated by Sakaida et al. (US. Pub. 2003/0122902) (Applicant’s cited).
Regarding claim 1, Sakaida et al. anticipate an inkjet head subassembly comprising: a plurality of inkjet heads, a fixing member (204) which fixes the plurality of inkjet heads; and wherein the each of the plurality of the inkjet head includes: a plurality of pressure chambers (10) which communicate with respective ink ejection ports (208) and are arranged in a matrix pattern in a first direction (e.g. 11 o’clock direction with respect to the “Extending direction” in Fig. 8) and a second direction (e.g. 2 o’clock direction with respect to the “Extending direction” in Fig. 8) which are intersecting with each other along a plane, a common ink chamber (5a) which communicates with the plurality of pressure chambers, and an ink supply port which supplies an ink to the common ink chamber, wherein each of the pressure chamber groups has a non-rectangle parallelogram shape defined by a first set of opposing sides, which extends along the first direction, and a second set of opposing sides, which extends along the first direction, the first sets of opposing sides being parallel to one another, the second sets of opposing sides being parallel to one another, and wherein the plurality of inkjet heads are arranged along a third direction, which intersects with each of the first direction, the second direction and contour lines, by the fixing member (see Figs. 1-2, 4, 8).

    PNG
    media_image1.png
    400
    722
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    470
    553
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    611
    424
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    296
    739
    media_image4.png
    Greyscale

Reproduced from US. Pub. 2003/0122902.
Regarding claim 2, Sakaida et al. further anticipate a contour of the fixing member has a non-parallelogram shape which is defined by a pair of opposing sides parallel to the contour lines and a pair of opposing sides parallel to the third direction when seen from the direction perpendicular to the plane (see Figs. 1, 4, and 11).

    PNG
    media_image5.png
    357
    693
    media_image5.png
    Greyscale

Reproduced from US. Pub. 2003/0122902.
Regarding claims 3-4, Sakaida et al. further anticipate a plurality of the inkjet head subassemblies according to claim 2, wherein the plurality of inkjet head subassemblies (1) are arranged along a fourth direction which intersects with each of the first direction, the second direction, the third direction and the contour lines; wherein the inkjet printer performs printing on a recording medium conveyed in a predetermined conveying direction, and wherein the inkjet head assembly is placed such that the fourth direction and the conveying direction are substantially perpendicular to each other (see Figs. 1, 2, 8, and 11).
EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804,807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278,280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2874


/KAVEH C KIANNI/Primary Examiner, Art Unit 2874